Name: Council Implementing Decision (CFSP) 2016/1897 of 27 October 2016 implementing Decision 2013/255/CFSP concerning restrictive measures against Syria
 Type: Decision_IMPL
 Subject Matter: international affairs;  Asia and Oceania;  civil law
 Date Published: 2016-10-28

 28.10.2016 EN Official Journal of the European Union L 293/36 COUNCIL IMPLEMENTING DECISION (CFSP) 2016/1897 of 27 October 2016 implementing Decision 2013/255/CFSP concerning restrictive measures against Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2013/255/CFSP of 31 May 2013 concerning restrictive measures against Syria (1) and in particular Article 30(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 31 May 2013, the Council adopted Decision 2013/255/CFSP. (2) In view of the gravity of the situation in Syria, 10 persons should be added to the list of natural and legal persons, entities or bodies subject to restrictive measures in Annex I to Decision 2013/255/CFSP. (3) Decision 2013/255/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2013/255/CFSP is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 27 October 2016. For the Council The President M. LAJÃ Ã K (1) OJ L 147, 1.6.2013, p. 14. ANNEX The following persons are added to the list of natural and legal persons, entities or bodies set out in Annex I to Decision 2013/255/CFSP: List of natural and legal persons, entities or bodies referred to in Articles 27 and 28 A. Persons Name Identifying information Reasons Date of listing 207. Adib Salameh (a.k.a. Adib Salamah; Adib Salama; Adib Salame; Mohammed Adib Salameh; Adib Nimr Salameh) () Position: Major General, Deputy Director of Air Force Intelligence Directorate in Damascus Member of the Syrian security and intelligence services in post after May 2011; Deputy Director of Air Force Intelligence Directorate in Damascus; previously Head of Air Force Intelligence in Aleppo. Member of the Syrian Armed Forces of the rank of colonel and the equivalent or higher in post after May 2011; holds the rank of Major General. Responsible for the violent repression against the civilian population in Syria, through the planning of and involvement in military assaults in Aleppo and authority over the arrest and detention of civilians. 28.10.2016 208. Adnan Aboud Hilweh (a.k.a. Adnan Aboud Helweh; Adnan Aboud) () Position: Brigadier General Holds the rank of Brigadier General of 155 Brigade and 157 Brigade in the Syrian Army in post after May 2011. As the Brigadier General of 155 and 157 Brigade, he is responsible for the violent repression against the civilian population in Syria, including through his responsibility for the deployment and use of missile and chemical weapons in civilian areas in 2013 and involvement in the large scale detentions. 28.10.2016 209. Jawdat Salbi Mawas (a.k.a. Jawdat Salibi Mawwas; Jawdat Salibi Mawwaz) () Position: Major General Holds the rank of Major General, a senior officer in the Syrian Artillery and Missile Directorate of the Syrian Armed Forces, in post after May 2011. As a senior ranking officer of the Syrian Artillery and Missile Directorate, he is responsible for violent repression against the civilian population, including the use of missiles and chemical weapons by Brigades under his command in highly populated civilian areas in 2013 in Ghouta. 28.10.2016 210. Tahir Hamid Khalil (a.k.a. Tahir Hamid Khali; Khalil Tahir Hamid) () Position: Major General Holds the ranks of Major General, Head of the Syrian Artillery and Missiles Directorate of the Syrian Armed Forces, in post after May 2011. As a senior ranking officer of the Syrian Artillery and Missile Directorate, he is responsible for the violent repression of the civilian population, including the deployment of missiles and chemical weapons by Brigades under his command in highly populated civilian areas in Ghouta in 2013. 28.10.2016 211. Hilal Hilal (a.k.a. Hilal al-Hilal) () Date of birth: 1966 Member of the regime-affiliated militias known as Kataeb al-Baath (The Baath Party militia). Supports the regime through his role in the recruitment and organisation of the Baath Party militia. 28.10.2016 212. Ammar Al-Sharif (a.k.a Amar Al-Sharif; Amar Al-Charif; Ammar Sharif; Ammar Charif; Ammar al Shareef; Ammar Sherif; Ammar Medhat Sherif) () Leading Syrian businessman operating in Syria, active in the banking, insurance, and hospitality sectors. Founding partner of Byblos Bank Syria, major shareholder in Unlimited Hospitality Ltd, and board member of the Solidarity Alliance Insurance Company and the Al-Aqueelah Takaful Insurance Company. 28.10.2016 213. Bishr al-Sabban (a.k.a Mohammed Bishr Al-Sabban; Bishr Mazin Al-Sabban) () Governor of Damascus, who is appointed by, and associated with, Bashar al-Assad. Supports the regime and is responsible for the violent repression against the civilian population in Syria, including engaging in discriminatory practices against Sunni communities within the capital. 28.10.2016 214. Ahmad Sheik Abdul-Qader (a.k.a Ahmad Sheikh Abdul Qadir; Ahmad al-Sheik Abdulquader) () Governor of Quneitra, associated with and appointed by Bashar al-Assad. Previously Governor of Latakia. Supports and benefits from the regime, including by public support for the Syrian Armed Forces and pro-regime militia. 28.10.2016 215. Dr Ghassan Omar Khalaf () Governor of Hama, who was appointed by, and is associated with, Bashar al-Assad. He also supports and benefits from the regime. Ghassan Omar Khalaf is closely associated with members of a regime-affiliated militia in Hama known as the Hama Brigade. 28.10.2016 216. Khayr al-Din al-Sayyed (a.k.a Khayr al-Din Abdul-Sattar al-Sayyed; Mohamed Khair al-Sayyed; Kheredden al-Sayyed; Khairuddin as-Sayyed; Khaireddin al-Sayyed; Kheir Eddin al-Sayyed; Kheir Eddib Asayed) () Governor of Idlib, associated with and appointed by Bashar al-Assad. Benefits from and supports the regime, including by providing support for Syrian Armed Forces and pro-regime militia. Associated with the regime's Minister of Awqaf, Dr Mohammad Abdul-Sattar al-Sayyed, who is his brother. 28.10.2016